Order filed April 29, 2014




                                           In The

                          Fourteenth Court of Appeals
                                    NO. 14-13-00206-CV
                                        ____________

                     SEMPRA ENERGY TRADING, LLC, Appellant

                                              V.

                              RICHARD HOLMES, Appellee


                         On Appeal from the 127th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-22519

                                         ORDER

      The clerk’s record was filed April 17, 2014 . Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Defendant’s (Sempra Energy’s) Motion for Judgment Notwithstanding the Verdict and
Alternative Motion to Disregard Some of the Jury’s Answers.            Sempra Energy dated
12/04/2012.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before May 5, 2014, containing Defendant’s (Sempra Energy’s) Motion for Judgment
Notwithstanding the Verdict and Alternative Motion to Disregard Some of the Jury’s Answers.
Sempra Energy dated 12/04/2012.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM